17 Mich. App. 704 (1969)
170 N.W.2d 298
WASHBURN
v.
LAKE DIANE, INC.
Docket No. 6,260.
Michigan Court of Appeals.
Decided June 24, 1969.
*705 Dimmers & Moes (Lewis I. Loren, of counsel), for plaintiffs.
Clay T. Brockman, for defendants.
BEFORE: LESINSKI, C.J., and QUINN and DANHOF, JJ.
PER CURIAM:
This action arises out of a contract by which defendants were to develop and sell property owned by plaintiffs. By their action, plaintiffs sought to have the contract declared null and void, appointment of a receiver, and an accounting as to lots sold by defendants. By their answer, defendants admitted all of the allegations contained in plaintiffs' complaint, except the allegation of fraud, and defendants prayed for certain relief, including appointment of a receiver, to protect their interests and liabilities arising out of the contract. A receiver was appointed and he qualified to act.
The pretrial summary required defendants to furnish the receiver with ledger sheets as to each lot sold indicating selling price, nature of sale and amounts paid on sales up to the time receiver was appointed. This information was to be furnished to the receiver within 30 days of receipt of the pretrial summary, which also provided for default judgment on motion of plaintiffs if defendants failed to furnish the information as ordered.
Defendants failed to furnish the information as ordered. Plaintiffs' motion for default judgment was granted and such a judgment entered. On appeal, defendants contend the default was improperly entered.
*706 The information defendants were ordered to produce was not only essential to the accounting requested by plaintiffs and defendants, but discovery of such information is authorized by GCR 1963, 310.1(1). Refusal to make discovery authorizes default judgment, GCR 1963, 313.2(2)(c), and defendants were forewarned of this eventuality in the pretrial summary. The protection defendants seek for their interests and liabilities on the issue of damages arising under the contract is available under GCR 1963, 520.2(2).
Affirmed with costs to plaintiffs.